                   LEE LITIGATION GROUP, PLLC
                          148 West 24th Street, eighth Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com

WRITER’S DIRECT:      212-661-1008
                      anne@leelitigation.com
                                                                                    May 21, 2020

Via ECF
The Honorable Steven M. Gold, U.S.M.J.
United States District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:    Buchanan, et al. v. Pay-O-Matic Check Cashing Corp., et al.
                      Case No. 18 CV 885 (FB) (SMG)

Dear Judge Gold:

       We are counsel to Plaintiffs and write to respectfully request a one week extension (from
May 22, 2020 to May 29, 2020) for Plaintiffs to produce all discovery received from Defendants to
counsel for Luyando, pursuant to Your Honor’s Order dated May 18, 2020 (Dkt. 115).

        The reason for the brief extension request is that we are having difficulty accessing and
uploading the voluminous files to a shared drive remotely. As such, we will need to arrange for a
tech support staff person to physically go to our (closed) office next week to access the server
directly, in order to successfully complete the upload for sharing of the files.

       We thank the Court for its kind consideration. This is the first request for extension.

Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.

cc:    All counsel via ECF
